 

 

the DWELLING, In the event an institutional first mortgagee acquires ;
title to a DWELLING through foreclosure, or through 2 deed in Heu »
of foreciosure and ASSOCIATION does not exercise its right of first
refusal within the prescribed time, then such institutional first
mortgagee may sell or lease such DWELLING free of the right of first
refusal granted to ASSOCIATION, but the grantee or lessee from such
jnstitiithonal first mortgagee shall be subject to the right of first refusal
gra ASSOCIATION pertaining to the lease or sale of a DWELLING,

XX VIE
O
ASSOCIATION TO MAINTAIN REGISTR ¥
Ud OF OWNERS AND MORTGAGEES

AS TION shall at ali times maintain a Register setting forth
the names wners of all of the DWELLINGS, and in the event of the saie
or transfer DWELLING to 4 third party, the purchaser or transferee
shall notify ASSOCTATION in writing of his interest in such DWELLING
together with s cording information as shall be pertinent to identify the
instrument by w. uch purchaser or transferee has acquired his interest
in any DWE LLIN ther, the owner of each DWELLING shall at all times
notify ASSOCIATI names of the parties holding any mortgage or
mortgages on any 'D ING, the amount cf such mortgage or mortgages,
and the recording infOtmation which shall be pertinent to identify the
mortgage or mortgage e holder of any mortgage or mortgages upon
any DWELLING may, i So desires, notify ASSOCIATION of the existence
of any mortgage or mortga, eld by such party on any DWELLING, and
upon receipt of such noticef “ASSOCIATION shall register in its records
ail pertinent infarmation pe ing to the same,

a

 
  
  
 
 

aa

xx

ASSESSMENTS: ¥, LIEN AND
) ENFORCENEND
i)

ASSOCIATION is given th este ority to administer the operation
and management of the CONDOMINI Wheing recognized that the delegation
of such duties to one entity is in the beSihipferests of the owners of all
DWELLINGS. To properly administer ng ene ation and management of the
Project, ASSOCIATION will incur, for thepiituai benefit of all of the owners
ef DWELLINGS, costs and expenses which G60 continuing or non-recurring
P

 
  
  
   

costs, as the case may be, which costs and sés are sometimes herein
referred to as "common expense.'' To provi PS unde necessary for such
proper operation and management, the said askoo} TION has heretofore
been granted the right to make, levy and collect sments against the
owners of all DWELLINGS and said DWELLINGS: rtherance cf said
grant of authority to ASSOCIATION to make, levy sypolect assessments
to pay the costs and expenses for the operation a ement of the
CONDCMINIUM, the following provisions shall be operative and binding upon
the owners of all DWELLINGS, to-wit: .

A, All assessments levied against the owners of DWELLINGS
and said DWELLINGS shali be uniform and, unless specifically otherwise
provided for in this Declaration of Condominium, the assessments made by
ASSOCIATION shall be in such proportion that the amount of assessment
levied against each owner of a DWELLING and his DWELLING shall bear the
same ratio to the total assessment made against all owners of DWELLINGS
and their DWELLINGS as does the undivided interest in COMMON ELEMENTS
appurtenant to each DWELLING bear to the total undivided interest in

 

 
  
  
  
 

Exhibit Seg I

He? 643 pacciesi
 

   

COMMON ELEMENTS appurtenant to ali DWELLINGS, without increase
or dimunition for the existence or lack of existence of any exclusive right
to use @ parking space constituting LIMITED COMMON ELEMENTS which
may be an appurtenance to any DWELLING. Should ASSOCIATION be the
And payable ox DWELLINGS, the assessment which would other -

 
 
        
 

and payable to ASSOCIATION by the owner of such DWELLING
HkSS, reduced by the amount of incorne which may be derived from
ing? such DWELLING or DWELLINGS by ASSOCIATION, shall be
Seda dpssessment therefor levied ratably among the owners of all
(Gsovhich are not owned by ASSOCIATION, based upon their pro-
portionate cfpes in the COMMON ELEMENTS exclusive of the interests
therein app nant 8 any DWELLING or DWELLINGS owned by ASSOCIA-
TION,

EY | Abe assessment levied against the owner of each
DWELLING and HS DWELLING shail be payable in annual, quarterly or ,
monthly installme im such other installments and at such times as
may be determined Board of Directors of ASSOCLATION,

Gc. oe Directors of ASSOCIATION shall establish

 
  
 

an Annual Budget in adv or each fiscal year which shall correspond to
the calendar year, and steh Budget shall project all expenses for the forth-
coming year which may be red for the proper operation, management
and maintenance of the CO INIQGM, including a reasonable allowance

for contingencies and reserves, ch Budget to take into account projected
anticipated income which is to plied in reduction of the amounts required
to be collected as an assessme year. Upon adoption of such Annual
Budget by the Board of Director SOCIATION, copies of said Budget
shall be delivered to each owner ¢ ELLING and the assessment for said
year shall be established based upa' Budget, although the delivery of

a copy of said Budget to each owner Gt affect the liability of any owner
for suchassessment. Should the Boa Peectors at any time determine,
in the sole discretion of said Board of x , that the assessments levied
are ar may prove to be insufficient to pay th costs of operation and manage-
ment of the CONDOMINIUM, or in the evéy @®) mergencies, said Board of
Directors shall have the authority to levy stebaddijtional assessment or
assessments as it shall deem to be necessary

  
  
   
    
    
   
  
 
 

 
 
   
 
 

 

Dp, The Board of Directors of AS TION, in establishing
said Annual Budget for operation, management and @aintenance of the Project,
shall include therein a sum to be collected and m ed as a reserve fund

for replacement of COMMON ELEMENTS and

which reserve fund shall be for the purpose of anabli
stractural elements and mechanical equipment cons a part of the
COMMON ELEMENTS and LIMITED COMMON ELE. as well as the
replacement of personal property which may constituki-# Sertion of the
COMMON ELEMENTS held for the joint use and benefit of all of the owners

of all DWELLINGS. The amount to be allocated to such Reserve Fund for
Replacements shall be established by said Board of Directors so as to accrue
and maintain at all times a sum reasonably necessary to anticipate the need
for replacement of said COMMON ELEMENTS and LIMITED COMMON
ELEMENTS, The amount collected and allocated tothe Reserve Fund for
Replacements frorm time to time shall be maintained in a separate account

by ASSOCIATION, although nothing herein contained shal Umit ASSOCIATION
from applying any monies in such Reserve Fund for Replacements to meet
other needs or requirements of ASSOCIATION in operating or managing the
Project in the event of emergencies, or in the event that the sums collected
from the owners of DWELLINGS are insufficient to meet the then fiscal
financial requirements of ASSOCIATION, but it shall not be a requirement

 
  
 
   
     

COMMON ELEMENTS,
SSSOCIATION to replace

  

21,

miG43 racc12s2

pete TENT viele

ee ee

git hz!

sani ria

ay, ina Pastime Ta

ates
   

 

  
   
 
  
 
 
 
 
 
 
    

 

© 0:21-cVv-60456-WP

. «due to ASSOCIATION shail be-in defaultif such assessment, or any install- a

   

   

  

Eee

Document 10-3 Entered on

   

atts

 

that these monies be used for such latter purposes, as a separate
assesement may be levied therefor if deemed to be preferable by the
Board of Directors of ASSOCIATION in the sole discretion of said
Board of Directors,

 
   
  
 
 

E. The Board of Directors of ASSOCIATION, in

ing said Annual Budget for operation, management and

ce of the Project, shall include therein a sum to be collected

ained as a general operating reserve which shall be used to

measure of financial stability during periods of special stress

tims may be used to meet deficiencies from time to time

result of delinquent payment of assessments by owners of

DWEL as a result of emergencies or for other reason placing

financial stregs @pon the ASSOCIATION, The annual amount allocated

to such op mg reserve and collected therefor shall not exceed 5%

of the curr ual assessment levied against the owners of all

DWELLING d their DWELLINGS. Upon accrual in said operating

reserve of an a t equal to 25% of the current annual assessment,

no further pay shalt be collected from the owners of DWELLINGS

as @ contribution pe h operating reserve, unless such operating

reserve shall be Gsdha below said 25% level, in which event, contribu-

tions to such operafivie’ngserve shall be included in the annual assessment

50 a5 to restore salck@perating reserve to an amount which will equal 25%

of the current annual © of said assessment,

F. Allmdnies collected by ASSOCIATION shall be treated
said ASSOCIATION, and such monies may
OW to the payment of any expense of
MINIUM, or to the proper undertaking
it by virtue of this Declaration of
poration and By-Laws of said

    

 

=e
2

as the separate property o
be applied by the said ASS'
operating and managing the
of all acts and duties impose
Condominium and the Articles
ASSOCIATION and as the monie ja? assessment are paid unto
ASSOCIATION by any owner of a G the same may be co-mingled
with the monies paid to the said A ON by the other owners of
DWELLINGS. Although all funds an rassets of ASSOCIATION, and
any increments thereto or profits de Na toe th ox from the leasing
e

   
   
 
   
  

or use of COMMON ELEMENTS, shal eid for the benefit of the
members of ASSOCLATION, no member i SSOCIATION shall have
the right to assign, hypothecate, pledge any manner transfer his
membership interest therein, except as an’appurtenance to his DWELLING.
When the owner of a DWELLING shall cease (oN) a member of ASSOCIA-
TION by reason of the divestment of his own bie of such DWELLING,

by whatever means, ASSOCIATION shall not vd (ee) ired ta account te such
ownex for any share of the funds or assets of ASSeeS ATION, or which may
have been paid to said ASSOCIATION by such wae, s all monies which
any owner has paid to ASSOCIATION shall be arid to ute an asset of the
ASSOCIATION which may be used in the operatic: nagement of
CONDOMINIUM,

  
     

G,- ‘Fhe payment of any assessment or installment theréof

ment thereof, is -not: paid unto. ASSOCIATION, ‘on or before the diie daté for
such payment, When in default, the delinquent asséssment'or delingtient
installment thereof due to ASSOCIATION shall bear interest at the rate of 8%
per annum until such delinquent assessment or installment thereof, and alk
interest due thereon, has. been paid in full ta ASSOCIATION,

H. Phe owner er owners of each-DWELLEING shalt be
personally liable,.jointly and- severally, as: the: ¢ase- may-be,.to. ASSOCIA-
TION. for the payment of all.-assessments, regular or special, which may be
levied by. ASSOCIATION: while such party or parties: are owner or owners
of a DWELLING inthe CONDOMINIUM, In the event that any owner or

   

22, E4643 pce 283
 

ownezs are in default in payment of any assessment or installment

thereof owed to ASSOCIATION, such owner or owners of any DWELLING
shall be personally liable, jointly and severally, for interest o% such delin-
quent assessment or installment thereof as above provided, and. forall
costs of collecting such assessmént or installment thereof and interest

there
or notz

‘including a reasonable attorney's fee, whether. suit-be brought

 
 
  

i. No owner of a DWELLING may exempt himself from

r any assessment levied against such owner and his DWELLING
by waive the use or enjoyment of any of the COMMON ELEMENTS, or
by aban tof the DWELLING, or in any other manner,

ORecognizing that the necessity for providing proper

eperation agement of the Project entails the continuing payment
of costs and es therefor, which results in benefit to all of the owners
of DWELLINGS, and that the payment of such cormmmon expense represented
by the assessm vied and coliected by ASSOCIATION is necessary in
order to preser protect the investment of the owner of each DWELLING,
ASSOCIATION is granted a lien upon such DWELLING and its appurtenant
undivided interest i ON ELEMENTS and, if applicable, upon any
exclusive right to use rking space constituting LIMITED COMMON
ELEMENTS which maybe an appurtenance to any such DWELLING, which
lien shall secure and da uuxe the monies due for ail assessments now
or hereafter levied agai e owner of each DWELLING, which len shall
also secure interest, if any, which may be due on the amount of any delin-
quent assessments owing to(<SOPCIATION, @nd which liem shail also secure
all costs.and expenses, incladi reasonabie attorney's fee, which may
be incurred by ASSOCIATION orcing this lien upon said DWELLING
and its appurtenant undivided.i f.in the COMMON ELEMENTS and
LIMITED COMMON ELEMENT Hen granted to. ASSOCIATION may

. be-forectIosed in the. State of Flor: sand in any suit for the foreclosure
of said lien, the: ASSOCIATION:s ttied te rental from the owner
of any. DWELLING from the-date on whitey the. payment of any assessment
6x installment thereof became deling auf @nd shall be entitled to the
appointment.of a Receiver for.said-DW G, The rental required to
be paid shall be equal to the rental pve ER comparable type of Dwelling
Units in Boca Raton, Fidrida. The lien o the ASSOCIATION shall
further secure such advances for taxes, @ ayments on account of superior
mortgages, liens or encumbrances which maybe required to be advanced
by the ASSOCIATION in order to preserve anfi(pritect its lien, and the
ASSOCIATION shall further-be. entitled to-inte Pe -the rate of 8% per
-Annum.on any: such advances made for such pur ése All persons, firms
ox corporations who shall acquire, by whatever i , any interest in

   
    
  
 
  
  
  
 

 
    

  
    
  
  

   
   

  

any DWELLING expressly subject to such lien,

K. The-lien herein.granted-unto ASSOCIATION shail be
effective from. and-after. the time of recording -in-the Public: Records of
‘Palm Beach-County; Florida a claim of Hen stating the description of the
DWELLING encumbered thereby, the name of the record owner, the amount
due and the date when due, and the lien shall continue in effect until all
sums secured by said Hien, as herein provided, shall have been fully paid,
-Such‘claims-of lien shall include-only assessments which are due and
payable when the claim of-lien-is-recor ded, plus“intérest,-.cests; aitorney‘s
fees; advances to.pay-taxes and-prior encumbrances and interest thereon,
all-as above- provided, Such claims of lien shall be signed-and verified by
an officer or agent of the ASSOCIATION, Upon full payment of ali sums
secured by such claim of lien, the same shall be satisfied of record. The

23. me1Gds mci2s84

op.

  
  
 

 

 
 

claim of lien filed by the ASSOCIATION shall be subordinate to the lien
of any mortgage or any other lien recorded prior to the time of recording
of the ¢ SSOCIATION'S Claim of Lien, except that the lien of the ASSOCIA-

   

SOCIATION'S Claim of Lien therefor, and the ASSOCIATION'S
n for collection of such portion of any Tax or Special Assessment
9 designate that the sare secures an assessment levied

shall specifi
pursuant t CP XXV of this Declaration of Condominium.
at

In the event

 
  
     
 
 

aay person, firm or corporation shall acquire title to any
i purtenant undivided interest in COMMON ELEMENTS
closure or judicial sale, such person, firm or corpora-
hall only be Hable and obligated for assessments as
me and payable for said DWELLING and its appur-
sGetin COMMON ELEMENTS subsequent fo the date

of acquisition of such & and shall not be iiable for the payment of any

tion so acquiring
shalt accrue and b
tenant undivided inte

assessments which we efault and delinquent at the time it acquired

such tithe, except that s person, firm or corporation shall acquire such
title subject to the Hen of a ssessment by ASSOCIATION representing

an apportionment of Taxes ecial Assessment levied by taxing authorities
against the CONDOMINIUM antirety. In the event of the acquisition

of title to a DWELLING by f ure or judicial sale, any assessment or . =
assessments as to which the p © acquiring title shall not be liable shall

be absorbed and paid by all own! DWELLINGS as a part of the common

expense, although nothing herei Soziained shall be construed as releasing

the party Gable for such delinquent’a, ant from the payment thereof
or the enforcement of collection of yafc ment by means other than fore-
closure, —

   
  
 
 
    
 
 

   
 

L. Whenever any DWELLING3ny
by the owner thereof, which lease or sall aif be concluded only upon
compliance with other provisions of this S¢claration of Condominium,
ASSOCIATION, upon written request of the o of such DWELLING, shall
furnish to the proposed lessee, purchaser oLcetaagee, a statement

@ leased, sold or mortgaged

 
 

verifying the status of payment-of any assess hich shall be due and
payable to ASSOCIATION by the ownex of such LING, Such statement
shall be executed by any Officer of the ASSOCIA nd any lessee,
purchaser or mortgagee may rely upon such s in concluding the
proposed lease, purchase or mortgage transackighs A ASSOCIATION shall
be bound by such statement,

In the event that a DWELLING is to be leased, sold or mortgaged at the
time when payment of any assessment against the owner of said DWELLING
and such DWELLING due to ASSOCIATION shall be in default (whether or
not a claim of lien has been recorded by the ASSOCIATION) then the rent,
proceeds of such purchase or mortgage proceeds, shall be applied by the '
lessee, purchaser or mortgagee first to payment of any then delinquent :
assessment or installment thereof due to ASSOCIATION before the payment

of any rent, proceeds of purchase or mortgage proceeds te the owner of

any DWELLING who is responsible for payment of such delinquent assessment,

  
  
  
  
 

in any voluntary conveyance of a DWELLING, the Grantee shall be jointly
and severally liable with the Grantor for all unpaid assessmenta against
Grantor made prior to the time of such voluntary conveyance, without

24,

woLO4S paseL28S

 
 

 

prejudice to the rights of the Grantee to recover from the Grantor the
amounts paid by the Grantee therefor.

Institution of a suit at law to attempt to effect collection of the payment

an election precluding the inatitution of suit at law to attempt
ection of any sum then remaining owing to it.

XIX

o
2. TERMINATION

Notwiths aD ening to the contrary contained in Article XXIV hareof,

 

   
  

the CONDOMINE
Building as to radhire
by the Board of nied)

# Muilding or which shall so destroy said CONDOMINIUM
more than two-thirds of said Building, as determined
ors of ASSOCIATION, to be reconstructed, then this

 
 

Declaration of Condo um and the Plan of Condominium Ownership

established herein shall terminate, unless all of the owners of all DWELLINGS

agree that said COND UM Building shail be reconstructed, or unless

any policy or policies aalty insvurauce which may cover the damage or 5
destruction of said Building requires the reconstruction thereof as a condition

precedent to the payment wirance proceeds under such policy or policies, p

reconstruct said Building, o ch policy or policies of casualty insurance
require the same to be reconbtiuthed, this Declaration of Gondominium and
the Plan of Condominium Ownes ship established herein shall still be
terminated if there exists any rag
authority having jurisdiction of t
reconstruction of said CONDOMI Ye

contained shall be construed as relegstp gor in any manner changing any
obligation which may be owed to ASSY ON, for itself and for the
benefit of the owners of all DWELLIN der any insurance policy or
policies then existing. If, as above pro is Declaration of Condom-
inium and the Plan of Condominium Owneé

 
 
 
 
      
      
  
 
   
  
 
  
   

but notwithstanding the fac (Qe: owners of all DWELLINGS agree to

  

im recordable form, and such instrument sha
Records of Paim Beach County, Florida, UpornteértQination of this Declara-
tion of Condominium and the Plan of Gondomirt KOv ership ¢stablished ee ee
common as to the ownership of the real property?
any then remaining improvements thereon, the undivided interest in such

real property and remaining improvements held by the owner or owners

of each DWELLING to be the same as the undivided interest in COMMON

ELEMENTS which was formerly appurtenant to such DWELLING and the ie
lien of any mortgage or other encumbrance upon each DWELLING shall .
attach, in the same order of priority, to the percentage of undivided
interest of the owner of a DWELLING in the property and then remaining
improvements as above provided. Upon termination of this Declaration

of Condominium and the Plan of Condeminiurn Ownership established herein,
the Insurance Trustee shall distribute any insurance indemnity which may
be due under any policy or policies of casualty insurance to the owners of
the DWELLINGS and their mortgagees, as their respective interests may
appear, such distribution to be made to the owner or owners of each
DWELLING in accordance with their then undivided interest in the reai
property and remaining improvements as hereinbefore provided. The
assets of ASSOCIATION, upon termination of the Plan of Condominium

  
 

25. FE G643 ptei286

 
